Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 1 of 19




                    EXHIBIT A
      Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 2 of 19

                                                                                   # errmo   tN oFFtcE
                                                                                 CLERK OF SUPERIOR COURT
                                                                                 PAULDING COUNTY, GEORGIA
                                                                                  20-cv-002815
                  IN THE SUPERIOR COURT OF PAULDING COUNTY                                 P1
                                                                                  NOV 12, 2020 09:46 AM
                                     STATE OT'GEORGIA

NATOSHA MEIER, INDIVIDUALLY AS
NEXT,OF-KIN TO TIMOTHY ALDON
GOODWIN, DECEASED, AND AS THE
EXECUTRJX OF THE ESTATE OF
TIMOTHY ELDON GOODWIN,                                    CIVIL ACTION FILE NO.
DECEASED,

            Plaintiff,

Y


NBAB INVESTMENTS, LLC; AB
CONSTRUCTION & DEVELOPMENT
LLC; I'ERGUSON CONSTRUCTION
COMPANY,INC.; MARSHAL DAY; ABC
CORPORATION; xYz CORPORATION;
JOHN DOE; and JANE DOE,

            Defendants.


                                 COMPLAINT           DAMAGES

       COMES NOW, Natosha Meier, individually as next-of'*kin to Timothy Eldon Goodwin,

deceased, and as the Executrix   of the Estate of Timothy Eldon Goodwin, deceased, (hereinafter

"Plaintiff') in the above-styled action, by and through undersigned counsel, and files this
Complaint fbr Damages, showing the following:

                          PARTIES, JURISDICTION AND VENUS

                                                1.

                                                    .'NBEB") is a domestic limited liability
       Defendant NBEB lnvestments, LLC (hereinafter

compariy organized and existing under the laws of the State of Georgia. NBEB is subject to the

jurisdiction of this Court pursuant to O,C.G.A. $ 9-10-91 and may be served with process by

delivering a summons and copy of the complaint upon its registered agent, Niels Bressner, 13941



                                         Page-1-of17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 3 of 19




Veterans Memorial Highway, Winston, Douglas County, Georgia 30187. Venue is proper as to

this Defendant pursuant to O.C.G.A. $ 9-10-93.

                                                 )

         Defendant   AB Construction & Development, LLC (hereinafter 'oAB") is a domestic

limited liability company organized and existing under the laws of the State of Georgia. AB is

subject to the jurisdiction of this Courl pursuant to O.C.C.A. $ 9-10-91 and may be served with

process by delivering a summons and copy of the complaint upon its registered agent, Anthony

Alan Bell, 1 28 Lovvom Road, Carrollton, Canoll County, Georgia 301 17. Venue is proper as to

this Defendant pursuant to O.C.G'A. $ 9-10-93.

                                                 3.


         Defendant Ferguson Construction, Inc. (hereinafter "Ferguson") is a domestic for-profit

corporation organized and existing under the laws of the State of Georgia. Ferguson is subiect to

the   jurisdiction of this Court pursuant to O.C.C,A. $ 9-10-91 and may be served with process by

deliverilg a summons and copy of the cornplaint upon its registered agent, Jeny              Wayne


Ferguson, 205 Samanda Circle, Rockmart, Polk County, Georgia 30153. Venue is proper as to

this Defendant pursuant to O'C.G.A. $ 9-10-93.

                                                 4,


          Defendant Marshal Day (hereinafter "Day") resides at 438 Trace Road, Dallas. Paulding

County, Georgia 30157 and may be served with a copy of the Summons and Complaint at his

address, and when so served, shall be subject to the jurisdiction and venue of this Court.




                                           Pagc-2-<:l17
       Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 4 of 19




                                                      5.


       Defendant ABC Corporation is a corporation, partnership, or other entity whose correct

identity is unknown and that is subject to the jurisdiction and venue of this Court as owner of the

subject property and/or   a   joint tortfeasor as provided by law.

                                                      6.


       Defendant XYZ Corporation is a corporation, partnership, or other entity whose correct

identity is unknown and that is subject to the jurisdiction and venue of this Court as owner of the

subject properly and/or   a   joint todfeasor   as provided by   law'

                                                      7.


        Defendant John Doe is an individual who acted as an agent or on behalf of one or more     of

the named Defendants herein whose correct identity is unknown and who is subject to the

jurisdiction and venue of this Court as a joint tortfeasor as provided by law.

                                                      L

        Detbndant Jane Doe is an individual who acted as an agent or on behalf of one or more     of

the named Defendanis herein whose correct identity is unknown and who is subject to the

jurisdiction and venue of this Court     as a joint torJfcasor as provided by law.

                                                      9.


        NBEB, AB, Ferguson, Day, ABC Corporation, XYZ Corporation, John Doe, and John

Doe (hereafter collectively refened to as "Defendants") are joint tortfeasors, jointly and severally

liable to Plaintiff for all injuries and damages herein which injuries and damages were

proximately caused by Defendants' negligence.




                                                Page-3-ot'17
          Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 5 of 19




                                                             FACTS

                                                                10.


          Plaintiffhereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if tully   set   tbrth herein.

                                                                11.


          At all times relevant            hereto, Defendant NBEB was the ownet of the ptemises commonly

known as Alum-A-Lift, lnc., located at 13941Veterans Memorial Highway, Winston, Douglas

County, Georgia.          30   I 87   (hereinafter the o' Alum -A-I-ift ").

                                                                12.

           At alt times relevant hereto, Defendant NBEB and Defendant AB were in              a contractual

relationship. Under the contract, Defendant AB was to serve as the general contractor for the

Alum-A-Lift expansion                 proj ect.

                                                                13.


           At all times relevant hereto, Dellendant AB hired Defendant Ferguson          as a subcontractor


to perform certain work on the Alurn-A-Lift expansion project.

                                                                14,

           At all times relevant hereto, Defendant Ferguson contracted Timothy Eldon Goodwin,
                       o'Goodwin")                   to perform certain work on ths Alurn-A-Lift   expansion
deceased, (hereinafter

project,

                                                                 15.


           On or about January 27,2019, Defendant Day, an employee and/or agent of Defendant

Ferguson, was operating an excavator unloading concrete headwalls and piping from a flatbed

tractor trailer at the Alum-A-I",ift expansion project'




                                                         Page-4-of17
       Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 6 of 19




                                                 16.


          Goodwin was standing on the bed of the flatbed tractor trailer assisting Defendant Day in

the unloading process.

                                                 17.

          As Goodwin and Defendant Day prepared to unload a headwall, Defendant Day leaned

out of the cab of the excavator, causing his jacket catch the joystick, which engaged the

excavator into unguided motion.

                                                 18.


          As the leadwall lifted, the slack in the unmaintained chains caused several of         the


unmaintained hook latches to separate from the headwall and the headwall to become dislodged.

                                                 19.


          The headwall swung toward Goodwin striking him in the face and knocking him to the

ground.

                                                 24.

          While still moving in an unguided motion, the headwall landed atop Coodwin as it

conlacted the ground.

                                                 2T,


          Defendants owed duties of due and reasonable care to Goodwin.

                                                 22.


          Defendants' negligence, which constitutes the direct and proximate cause of Goodwin's

serious bodily iqjury and death, also consisted of, but was not limited to, the following:

          (a)    Failing to provide safety and health training in violation of 29 CFR 1926'21(b)(2);




                                            Page-5-ofl7
      Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 7 of 19




       (b)     Failing to keep identification markings and chain hoists in a properly maintained

               in a serviceable condition in violation of 29 CFR 1926.251(aX2Xi);

       (c)     Failing to keep alloy steel chain slings in a properly maintained in a serviceable

               condition in violation of 29 CFR 1926.251(bX6)(ii);

       (d)     Failing to replace hook latches when they became clamaged or missing              as


               provided by ASME ts30.10-2014;

       (e)     Failing to establish effective methods of communication between Defendant Day

               and Goodwin;

       (0      Failing to engage the safety lever while Goodwin was working in the danger area;

       (g)     Failing to ensure loads are securely slung and properly balanced before being set

               in motion;

       (h)     Failing to control a load's tnoventent with slow motions;

       (i)     Failing to avoid impact loading caused by sudden jerking during lifting and

               lowering;

       0)      Failing to tnke damaged equipment out of service fbr repaired or destruction;

       (k)     Failing to have the suitability of equipment verified by a qualified person prior to

               use; and


       0)      Committing other reckless and negligent acts and omissions, as shall be shown by

               the evidence and proven at trial'

                                                   23.

       At all relevant times, Goodwin was exercising       rcasonable and ordinary care lbr his own

safety and did not in any way cause or contribute to the circumstances which caused him to

sustain serious bodily injuty and death.




                                           llage - 6 - ol'17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 8 of 19




                                                     24.

          As a direct and proximate result of Defendants' negligence, Plaintiff is entitled to recover

damages for the pre-death mental and physical pain and suffering of Goodwin, funeral expenses,

and medical expenses.

                                                     25.

          As a direct and proximate result of Defendants' negligence, Plaintifl is entitled to recover

damages for the       fulI value of the life of Goodwin.

                                                     26.

          At all times material hereto, Goodwin       was a man, fifiry-five (55) years of age, with a

normal life expectancy of 26.5 years according to the National Vital Statistics Reports,

                                                 coulyr I
                             NEGLIGENCE AGAINST ALL DEFENDANTS

                                                     27.

          Plaintiff hereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set fbrth herein.

                                                      28.

          Defendants owed duties of due and reasonable care to Goodwin.

                                                      29.

          Defendants breached their duties of due and reasonable care to Goodwin.

                                                      30.

           As a direct a1d proximate result of Defendants' negligence, Goodwin sttstained serious

bodily injury and death as stated herein.




                                               Page-7-of'17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 9 of 19




                                                    31.

          As a direct and proximate result of Defendants' negligence, Plaintiff is entitled to recover

damages for the pre-death mental and physical pain and suffering of Goodwin, funeral expenses,

and medical expenses.

                                                    32.

          As a direct and proximate result of Defendants' negligence, Plaintiff is entitled to recover

damages for the fu1l value of the     life of Goodwin.

                                                    33.

          As a direct and proximate result of Defendants' negligence, Plaintiff is entitled         to


damages as prayed for herein.

                                               co         il
                                 NEGLIGENCE AGAINST DEFENDANT AB

                                                    34.

          plaintiff hereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set   fofih herein.

                                                    35.


          Defendant AB, as the general contractor, had a duty to provide safety and health training

                                                                                            to
to every individual performing work on the Alum-A-Lift expansion project, as well as a duty

ensure that all equipment was properly maintained in a serviceable condition.

                                                    36.

           Defendant AB breached its duty to Goodwin, and was negligent, by failing to
                                                                                       provide

                                                                                   project.
saftty and health training to the individuals working on the Alum-A-Lift expansion




                                              Page-8-of17
        Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 10 of 19




                                                      37.

          Defendant AB breached its duty to Goodwin, and was negligent, by relirsing to ensure

that all equipment was properly maintained in a serviceable condition.

                                                      38.

          As a direct and proximate result of Defendant AB's negligence, Goodwin sustained

serious bodily injuty and death as stated herein.

                                                      39.

          As a direct and proximate result of Defendant AB's negligellce, Plaintiff is entitled to

recover damages for the pre-death mental and physical pain and sufftring of Goodwin, funeral

expenses, and medical expenses.

                                                      44.

          As a direct and proximate result of Defendant AB's negligence, Plaintifl is entitled to

recover damages for the        full value of the life of Goodwin.

                                                      41.

          As a direct and proximate result of Defendant AB's negligence, Plaintiff is entitled to

damages as prayed for herein.

                                                 COUNT      III
                         NEGLIGENCE AGAINST DEFENDANT FERGUSON

                                                      42.

          Plaintiff hereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set forth herein.




                                                Pagc-9-ol'17
      Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 11 of 19




                                                    43.

           Defendant Ferguson, as the subcontractor, had a duty           to provide safety and health

training to every individual performing work on the Alum-A-Lift expansion project, as well as a

duty to ensure that all equipment was properly maintained in a serviceabie condition.

                                                        44.

           Defendant Ferguson breached its duty          to Goodwin, and was negligent, by failing   to

provide safety and health training to the individuals working on the Alurn-A-Lift expansion

project.

                                                        45.

           l)efendant Ferguson breached its duty to Goodwin, and was negligent, by refirsing to

ensure that all equipment was properly maintained in a serviceable condition.

                                                        46.

           As a direct and proximate result of Defendant Ferguson's negligence, Goodwin sustained

serious bodily iqiury and death as stated herein'

                                                        47.

           As a direct and proximate result of Defendant Ferguson's negligence, Plaintiff is entitled

to recover damages for the pre-death mental and physical pain and suffering of Coodwin, funeral

expenses, and medical exPenses.

                                                        48.

           As a dir:ect and proximate resull of Del'endant Ferguson's negligence, Plaintiff is entitled

to recover damages for the full value of the life of Goodwin.




                                             Page   -   10    - of   17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 12 of 19




                                                  49.

          As a direct and proximate result of Defendant Ferguson's negligence, Plaintiff is entitled

to damages as prayed for herein.

                                             COUNT IV

                    NEGLIGENCE PER SE AGAINST DEFENDANT FERGUSON

                                                  50.

          Plaintiff hereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set forth herein.

                                                  51.

          Defendant Ferguson's violations of law as stated herein constitute negligence per se.

                                                  52,

          As a direct and proximate result of Defendant Ferguson's negligence per se, Goodwin

sustained serious bodily injury and death as stated herein.

                                                  53.

          As a direct and proximate result of Defendant Ferguson's negligence per se, Plaintiff is

entitlecl   to    recover damages   for the pre-death mental and physical pain and sullbring of

Goodwin, funeral expenses, and medical expenses.

                                                  54.

          As a direct and proximate result of Defendant Ferguson's negligence per se, Plaintiff is

entitled to recover damages for the full value of the life of Coodwin.

                                                  55.

          As a direct and proximate result of Defendant Ferguson's negligence per se, Plaintiff is

entitled to damages as prayed for herein.




                                            Page-ll-of17
        Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 13 of 19




                                                COUNT V

                            NEGLIG       CE A.GAINS'T                     DAY

                                                     56,


          Plaintiffhereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully set forth herein.
                                                     57.

          On or about January 21,2019, Defendant Day negligently operated an excavator while

unloading concrete headwalls and piping from a flatbed tractor trailer at the Alum-A-Lift

expansion project as stated herein.

                                                     58.


          As a direct and proximate result of Defendant Day's negligence, Goodwin          sustained


serious bodily injury and death as stated herein.

                                                     59,


          As a direct and proximate result of Defendant Day's negligence, PlaintifT is entitled to

recover damages for the pre-death mental and physical pain and suffering of Goodwin, funeral

expenscs, and medical exPenses.

                                                     60.

           As a direct and proximate result of Defendant Day's negligence, Plaintiff is entitled to

recover damages for the       full value of the life of Goodwin'

                                                         61.

           As a direct and proximate result of Defendant Day's negligence, Plaintiff is entitled to

damages as prayed for herein.




                                              Page   -   12 -   af   17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 14 of 19




                                                 COUNT VI

                 RESPONDEAT SUPERIOR AGAINST DEF'ENDANT FERGUSON

                                                     62.

          Plaintiff hereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set forth herein.

                                                     63,

          On or about January       2l,2}lg,   Defendant Day negligently operated an excavator while

unloading concrete headwalls and piping from a flatbed tractor trailer at the Alum-A-Lift

expansion project as stated herein.

                                                     64.

          At all times relevant hereto, Defendant Day was an employee of Defendant Ferguson and

was acting in the course and scope of his employment.

                                                     65.

           As a direct and proximate result of the negligence of Defendant Ferguson's etnployee

and/or agent, Defendant Day, Goodwin sustained serious bodily injury and death as stated

herein.

                                                     66.

           As a direct and proximate result of the negligence of Defendant Ferguson's employee
                                                                                             pain
and/or agent, plaintiff is entitled to recover damages for the pre-death mental and physical

and suffering of Goodwin, funeral expenses, and medical expenses.




                                               Page-13-of'17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 15 of 19




                                                    67.

          As a direct and proximate result of the negligence of Def'endant Ferguson's employee

and/or agent, Plaintiff is entitled to recover damages for the full value of the lifb of Goodwin.

                                                    68.

          Defendant Ferguson        is liable for the negligent acts or   omissions   of   Defendant Day

pursuant to agency principles and the dostrine ofrespondeat superior.

                                                    VU

                                                DAMAGES

                                                    69.

          Plaintiff hereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set forth herein.

                                                    74.

          Natosha Meier, is the Executrix of the Estate of Tirnothy Eldon Goodwin, deceased, and

is the proper party to bring the claims for Timothy Eldon Goodwin's pre-death mental                 and

physical pain and suffering, funeral expenses, and medical expenses.

                                                    71.

          Defendants are liable to Plaintiff for the pre-death mental and physical pain and suffering

of Timothy Eldon Goodwin, funeral expenses, and medical expenses.

                                                    72.

          Natosha Meier, is the next-of'kin to Timothy Eldon Goodwin, deceased, and is the proper

party to bring a claim for the wrongful death of Timothy Eldon Goodwin.

                                                    73.

          Defendants are liable to Plaintiff for the full value of the life of Timothy Eldon Goodwin.




                                              Page-14-o1'17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 16 of 19




                                                COUNT         VIII
                                 BAD FAITH AGAINST ALL DEFENDANTS

                                                        74.

          Plaintiffhereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set   forth herein.

                                                        75.

          Defendants have acted         in bad faith,   been stubbomly litigious, aud caused Plaintiff

unnecessary trouble and expense            in requiring the filing of the instant iawsuit.   Pursuant to

O.C.G.A. $$ l3-6-11 and 5l-I2-7, Plaintiff hereby respectfully requests and specifically pleads

fbr recovery of expenses of litigation, interest, penalties, and attorneys' fees as a result of the

Defendants' stubbom litigiousness and bad faith conduct.

                                                 COUNT IX

                           PUNITIVE DAMAGBS AGAINST ALL DEFENDANTS

                                                        76.

           plaintiff hereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set forth herein.

                                                        77.


           The conduct          of Defendants shows willful missonducto    malice, liaud, wantonness,

oppression, and/or that entire want of care which raises the presumption of a consciousness

inditTerence to the consequences thereof.




                                                Page   - 15 - of     17
         Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 17 of 19




                                                             78.

          Pursuant to O.C.G.A. $ 51-12-5.1, Plaintiff is entitled to punitive damages in an amount

to be detelnined by the enlightened                  conscious     of an imparlial jury to punish and deter

Defendants from repeating or contintling such unlawful conduct.

                                                       COUNT X

                                             JURY TRIAL DEMANDED

                                                             79,

          Plaintiffhereby reasserts and re-alleges the allegations contained in the paragraphs above

as   if fully   set forth herein.

                                                             80,


          Plaintiff demands         a   trial by jury purstnnt to O.C.G.A. $$ 15-12-122 and 15-12-123.

          WHERbFORE, Plaintiff pray as follows:

           (a)       That Defendants be served with process;

           (b)       That Plaintifl have a trial by jury pursuant to O.C.C.A. $$ 15-12-122 and 15'12'

                     123;

           (c)       That Plaintiff recover damages for the pre-death mental and physical pain and

                     suffering of Timothy Eldon Goodwin, t.rureral expenses, and medical expenses in

                     an amount to be determined by the enlightened conscience of         a   jury;

           (d)       That plaintiff recover damages for the full value of the lifb of Timothy Eldon

                     Goodwin in an amount to be determined by the enlightened consoience of a
                                                                                              jury;

           (e)       'l'hat Plaintiff recover punitive damages in an amount to be determined by the

                     enlightened sonscience of        a   jury;




                                                     Page-16-ol'17
Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 18 of 19




 (D         That Plaintiff recover attomeys' fees, expenses, and costs of litigation incurred as

            a result   of the filing of this lawsuit pursuant to O.C.G.A. $ 13-6-11; and

 (g)        That Plaintiff recover such other and further relief as the Court deems just and

            propef.

 rnis   I   L    day of November, 2020.


                                                     Respectfully submitted,

                                                     SI    IIOD & BERNARD, P.C.



                                                     KENI\ETH R. BERNARD, JR.
                                                     Georgia Bar No.: 054844
                                                     STEPIIANIE R. THOMPSON
                                                     GeorgiaBarNo,: 819990
                                                     Attorney for Plaintiff
                                                     8470 Price Avenue (30134)
                                                     P.O. Box 1154
                                                     Douglasville, GA 30133-1 154
                                                     T: (770) 920-83s0
                                                     F: (770) 920-8970
                                                     kbernard@sherrodandbernard. com
                                                     sthompson@sherrodandbernard. com




                                         Page-17-of17
      Case 4:21-cv-00051-AT Document 1-1 Filed 03/10/21 Page 19 of 19




                                        \IERIFICATION
PERSONALLYAPPEARED before the undersigned officer, duly authorized to administer oaths,

NATOSHA METER, AS EXECUTRTX OF THE ESTATE OF TIMOTI{Y ELDON

GOODWIN, Plaintiffherein, who        after being duly sworn, states and deposes that the facts

contained in the within and




Is/are true and correct to the best of the Plaintiffs knowledge, information and belief.




                                                                        EXECUTRIX
                                                     OF THE ESTATE OF TIMOTTTY
                                                     ELDON GOODWIN




Sworn to and Subscribed          me this
 W  auy of                        2020,



           PUBLIC
